Title: From James Madison to Robert R. Livingston, 1 April 1807
From: Madison, James
To: Livingston, Robert R.



Sir
Washington, Department of State, April 1, 1807.

I have been favored with yours of the 25th of Feby. in answer to mine on the subject of the papers in your hands relating to the Ship business of the Legation of the United States at Paris.  As it is a task which you can best perform, I request the favor of you to select the papers which may be most properly returned to Paris, and send them to Mr. Gelston to be forwarded to Genl. Armstrong: and to have the residue forwarded thro’ the same channel to this City.  I have the Honor to be, with perfect Respect, Sir, your Obed: Servant,

James Madison

